PER CURIAM.
The deputy’s order in this worker’s compensation case erroneously recites that claimant did not conduct a work search since the prior order denying modification. In fact, as the record shows, some evidence of a work search was submitted. The deputy, misconceiving the record, therefore erroneously failed to consider whether claimant had grounds for modification under section 440.28, Florida Statutes, based on an increase in loss of wage earning capacity beyond the previous 55 percent rating. The order is REVERSED and REMANDED for further consideration in accord with Flesche v. Interstate Warehouse, 411 So.2d 919 (Fla. 1st DCA 1982)..
ROBERT P. SMITH, Jr., C. J., and LARRY G. SMITH and WIGGINTON, JJ., concur.